Upon the petition of Joseph P. Coughlin, Esq., ordered, that all persons interested in the estate of John R. Marshall, deceased, show cause before this court on the opening of court on the first day of the September term, 1917, at the City Hall, in the city of Saratoga Springs, N. Y., why the order appealed from should not be reversed; and that service of the order be made upon the widow of said Marshall by delivering a copy to her personally without the State within twenty days from the date of the order, and to all other persons interested in the estate by publication thereof for six weeks in the Knickerbocker Press and the Albany Evening Journal, in the manner provided for the service of a summons in an action in the Supreme Court. Cochrane, J., not sitting.